The opinion of the court was delivered by
Miller, J.
This appeal is from the death sentence for murder.
We have no brief on behalf of the accused, but have, notwithstanding, examined the record to determine whether it supports the sentence.
We find a bill to the admission in evidence of an outcry of a person present when the fatal shot was fired. There was no dispute *601whatever as to the killing of the deceased by the accused, and this outcry, merely an exclamation, naturally evoked by the shot and! implying only the undisputed fact of the shot, can have no influence-on the jury; besides, the testimony of the exclamation was brought out by the line of examination on behalf of the accused.
The other bill reserved is the exclusion of testimony to prove threats by the deceased against the accused. The statement of the court in signing the bill, is that not- only was there no overt act of hostility of the deceased to authorize the testimony of the threats, bat that the shooting was without any provocation or ground of apprehension of any hostile act by the deceased. Under our jurisprudence the court was entirely correct in excluding the testimony.
It is therefore ordered, adjudged and decreed that the sentence of the lower court be affirmed.